internal_revenue_service number release date index number ---------------------- ------------- ----------------------------------------- ------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ----------------- telephone number --------------------- refer reply to cc ita b05 plr-111681-09 date date legend taxpayer --------------------------------------------- -------------------------------------- year ------- year ------- date ---------- date ------------------ date dear -------------- this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending date to a taxable_year ending date effective date year the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in of the procedure and administration regulations the taxpayer’s form_1128 requesting a change in accounting_period to a tax_year ending date was due on or before date year but was not timely filed the information furnished indicates that the taxpayer intended to make the change in a timely manner but that due to error or misunderstanding the form was not timely filed the error was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_301 a of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of plr-111681-09 sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and the taxpayer’s late-filed form_1128 requesting permission to change to a tax_year ending date effective for the tax_year ending date year will be considered timely filed a copy of this letter_ruling taxpayer’s form_1128 and other relevant documents are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2006_45 the ruling contained in this letter is based upon facts and representations furnished by the taxpayer and is limited to the filing of form_1128 except as specifically addressed herein no opinion is expressed as to whether the taxpayer qualified for the automatic consent procedure or regarding the tax treatment of the subject transaction under the provisions of any other section of the internal_revenue_code or income_tax regulations that may be applicable thereto this office has not verified any of the materials submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer’s irs industry director copies of this letter_ruling are being provided to the taxpayer’s authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s william a jackson william a jackson chief branch office of associate chief_counsel income_tax accounting enclosures copy for sec_6110 purposes copy of this letter_ruling
